Ehrlich, Ch. J.
The action was to recover for services rendered and materials furnished to the defendant by the Hew York Bank Hote Company in and about the engraving of certain bonds for the defendant.
The claim was assigned by the bank note company to the plaintiff.
The evidence clearly established the performance of the work and furnishing of the material, and that $795, with interest, was due therefor.
The assignment was executed by the president of the bank note company in the presence of its secretary, and the corporate seal of the company was affixed.
The assignment was certainly sufficient to protect the defendant in paying the amount due to the plaintiff, and, therefore, the defendant cannot seriously question the legality of the transfer. Sheridan v. Mayor, etc., 68 N. Y. 30.
It nowhere appears that the defendant was entitled to the plates upon which the bonds were printed, and the bonds themselves were delivered and accepted.
The verdict of the jury is satisfactorily sustained by the evidence, and finds every fact in favor of the plaintiff which is required to sustain the judgment, which must be affirmed, with costs.
Vah Wyck and McCarthy, JJ., concur.
Judgment affirmed, with costs.